[ex1042017nqsoawardagt001.jpg]
NQSO US 1/2017 EXHIBIT 10.4 _____ ___, 201__ Federal Signal Corporation 2015
Executive Incentive Compensation Plan Nonqualified Stock Option Award Agreement
You have been selected to receive this Nonqualified Stock Option Award (“Award”)
pursuant to the Federal Signal Corporation 2015 Executive Incentive Compensation
Plan (the “Plan”), as specified below: Participant: Date of Grant: Date of
Expiration: Number of Option Shares: Exercise Price: Vesting Schedule: Options
shall vest at the times and in the amounts set forth below: ___ on __/__/20__
___ on __/__/20__ ___ on __/__/20__ [3-year ratable] This Award is subject to
the terms and conditions prescribed in the Plan and in the Federal Signal
Corporation Nonqualified Stock Option Award Agreement No. 2017 attached hereto
and incorporated herein. Together, this Award and the attached award agreement
shall be referred to throughout each as the “Award Agreement.” IN WITNESS
WHEREOF, the parties have caused this Award Agreement to be executed as of the
Date of Grant. PARTICIPANT: FEDERAL SIGNAL CORPORATION By: Print Name Chief
Executive Officer Signature Address Participant agrees to execute this Award
Agreement and return one copy to Mike Basili at Federal Signal Corporation, 1415
W. 22nd Street, Suite 1100, Oak Brook, IL 60523 within 45 days of the above date
or forfeit the stock option award. Note: If there are any discrepancies in the
name or address shown above, please make the appropriate corrections on this
form.



--------------------------------------------------------------------------------



 
[ex1042017nqsoawardagt002.jpg]
NQSO US 1/2017 2 This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933, as
amended. FEDERAL SIGNAL CORPORATION NONQUALIFIED STOCK OPTION AWARD AGREEMENT
NO. 2017 This Award Agreement, which includes the attached cover page, effective
as of the Date of Grant, represents the grant of nonqualified stock options (the
“Options”) by the Company to the Participant named in this Award Agreement,
pursuant to the provisions of the Plan. The Company established the Plan
pursuant to which, among other things, options, stock appreciation rights,
restricted stock and stock units, stock bonus awards, dividend equivalents
and/or performance compensation awards may be granted to eligible persons. The
Plan and this Award Agreement provide a complete description of the terms and
conditions governing the Options. If there is any inconsistency between the
terms of this Award Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Award Agreement.
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The Board of Directors and the
Committee have determined that the interests of the Company will be advanced by
encouraging and enabling certain of its employees to own shares of the Stock and
that Participant is one of those employees. NOW, THEREFORE, in consideration of
services rendered and the mutual covenants herein contained, the parties agree
as follows: Section 1. Certain Definitions As used in this Award Agreement, the
following terms shall have the following meanings: A. “Affiliate” means with
respect to any Person, any other Person (other than an individual) that
controls, is controlled by, or is under common control with such Person. The
term “control,” as used in this Award Agreement, means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. “Controlled” and “controlling” have meanings correlative to the
foregoing. B. “Board of Directors” means the board of directors of the Company.
C. “Code” means the Internal Revenue Code of 1986, as amended. D. “Committee”
means the Compensation and Benefits Committee of the Board of Directors or a
subcommittee or other committee appointed to administer the Plan in accordance
with the Plan. E. “Company” means Federal Signal Corporation, a Delaware
corporation. F. “Date of Expiration” means the date set forth on this Award
Agreement. G. “Date of Grant” means the date set forth on this Award Agreement.
H. “Disability” shall have the meaning ascribed to that term in the Company’s
long-term disability plan applicable to Participant, or if no such plan exists,
at the discretion of the Committee and as determined by the Committee. I.
“Exercise Price” means the exercise price set forth on this Award Agreement. J.
“Fair Market Value” shall have the meaning set forth in the Plan. K. “Option”
means the Company’s nonqualified stock options.



--------------------------------------------------------------------------------



 
[ex1042017nqsoawardagt003.jpg]
NQSO US 1/2017 3 L. “Participant” means the individual shown as the recipient of
an award of Options, as set forth on this Award Agreement. M. “Person” means a
“person” as such term is used for purposes of 13(d) or 14(d), or any successor
section thereto, of the Securities Exchange Act of 1934, as amended, and any
successor thereto. N. “Stock” means the common stock of the Company. Section 2.
Grant of Stock Options The Company hereby grants to Participant Options to
purchase the number of shares of Stock (“Shares”) set forth in this Award
Agreement, at the stated Exercise Price, which is equal to one hundred percent
(100%) of the closing market value of a share of Stock on the Date of Grant, in
the manner and subject to the terms and conditions of the Plan and this Award
Agreement. Subject to Section 12, each Option shall be exercisable into one
Share. This grant of Options shall not confer any right to Participant (or any
other participant) to be granted Options or other awards in the future under the
Plan. Section 3. Exercise of Stock Options Except as hereinafter provided,
Participant may exercise Options held by Participant at any time after the Date
of Grant, provided that any such Options have vested according to the vesting
schedule set forth in this Award Agreement, and provided that no exercise may
occur subsequent to the close of business on the Date of Expiration. Vested
Options held by Participant may be exercised in whole or in part, but not for
fewer than one hundred (100) Shares at any one time, unless fewer than one
hundred (100) Shares then remain subject to the Options, and the Options are
then being exercised as to all such remaining Shares. To the extent that the
Fair Market Value of a share of Stock exceeds the Exercise Price on the trading
day immediately preceding the Date of Expiration (the “Automatic Exercise
Date”), the Company shall have the right and authority in its sole discretion to
provide that any vested but unexercised Options that have not been forfeited or
otherwise cancelled in accordance with the terms of this Award Agreement will be
exercised automatically on Participant’s behalf on the Automatic Exercise Date
using a “net exercise” method (described in Section 13 of this Award Agreement).
Such automatic exercise shall only occur if, after withholding from the delivery
of the Shares the number of Shares having a Fair Market Value equal to the
aggregate Exercise Price and applicable taxes, Participant will net at least one
Share. Participant at all times remains responsible for all taxes associated
with any such automatic exercise, notwithstanding any withholding of Shares by
the Company for taxes. Participant may elect not to have these Options
automatically exercised as contemplated herein by giving written notice to the
Company not less than 10 days prior to the Automatic Exercise Date.
Notwithstanding the foregoing, there is no guarantee that such an automatic
exercise will be effected on Participant’s behalf and neither the Company nor
any other party will bear any responsibility or liability if such an automatic
exercise is not effected and instead, these Options expire unexercised.
Accordingly, Participant bears sole responsibility for ensuring that he or she
exercises any vested Options prior to the expiration thereof. By accepting these
Options, Participant agrees to the automatic exercise of these Options on the
terms hereof. In its discretion, the Company may determine to cease
automatically exercising options, including these Options, at any time without
notice, responsibility or liability to the Participant or otherwise. Section 4.
Option Period/Limitations on Exercise Except as set otherwise set forth in this
Award Agreement, Participant must exercise all rights under this Award Agreement
prior to the tenth anniversary of the Date of Grant (i.e., the Options will
expire upon the tenth anniversary if not exercised prior to that date).
Participant may sell the Shares acquired via these Options at any time, subject
to Company policy on insider trading and stockholding requirements. Section 5.
Termination of Employment by Death In the event the employment of Participant is
terminated by reason of death, all outstanding Options not yet vested shall
become immediately fully vested and, along with all previously vested Options,
shall remain exercisable at any time prior to the Date of Expiration, or for one
year after the date of death, whichever period is shorter, by



--------------------------------------------------------------------------------



 
[ex1042017nqsoawardagt004.jpg]
NQSO US 1/2017 4 such person or persons as shall have been named as
Participant’s beneficiary(ies), or by such persons that have acquired
Participant’s rights under the Options by will or by the laws of descent and
distribution. Section 6. Termination of Employment by Disability In the event
the employment of Participant is terminated by reason of Disability, all
outstanding Options not yet vested shall become immediately fully vested and,
along with all previously vested Options, shall remain exercisable at any time
prior to the Date of Expiration, or for one year after the date that the
Committee determines the definition of Disability to have been satisfied,
whichever period is shorter. Section 7. Termination of Employment by Retirement
In the event the employment of Participant is terminated by reason of
Participant’s retirement on terms and conditions authorized in writing by the
Committee, the Committee may exercise its discretion at or near Participant’s
retirement date to provide that some or all outstanding Options not yet vested
shall become immediately fully vested and, along with all previously vested
Options, shall remain exercisable at any time prior to the Date of Expiration,
or for five years after the date of retirement, whichever period is shorter. In
exercising its discretion under this Section 7, the Committee shall consider
whether Participant: (A) remained employed in good standing with the Company
through Participant’s retirement date; (B) provided reasonable written notice to
the Company of Participant’s intention to retire of no less than 12 weeks; (C)
materially breached any statutory, contractual, or common law duties owed to
Company or any material Company policy, including but not limited to
post-employment non-competition, non-solicitation and confidentiality
obligations; and (D) failed in good faith to provide to and perform for Company
all reasonably requested duties and responsibilities in connection with the
transition of Participant’s duties and responsibilities. In exercising its
discretion, the Committee shall also consider: (1) the financial status of the
Company; (2) Company performance; (3) Company stock performance; and (4) where
appropriate, input from Company management. In the event the Committee does not
so exercise its discretion, Participant’s termination of employment by reason of
retirement shall be considered a termination of employment for other reasons and
Section 8 of this Award Agreement shall govern. Section 8. Termination of
Employment for Other Reasons If the employment of Participant shall terminate
for any reason other than the reasons set forth in Sections 5, 6 or 7 herein,
all previously vested Options shall remain exercisable for a period of three
months from the effective date of termination. For the avoidance of doubt,
termination of employment on account of a Divestiture of a Business Segment
shall result in any vested Options remaining exercisable for a period of three
months from the Divestiture Date. Any Options not yet vested as of the date of
termination (after first taking into account the accelerated vesting provisions
of Sections 5, 6, 7, and 10) shall be forfeited. The transfer of employment of
Participant between the Company and any Affiliate (or between Affiliates) shall
not be deemed a termination of employment for purposes of this Award Agreement.
For the avoidance of doubt, in instances involving the termination of
Participant’s employment, the reason for the termination of Participant’s
employment (i.e., death, Disability, retirement, for other reasons, or
Divestiture of Business Segment) shall control the vesting and exercising
implications. For example, Participant’s death or Disability following
Participant’s termination of employment by reason of retirement shall not impact
the vesting or exercising of Options which shall continue to be governed by
Section 7. Section 9. Change-in-Control In the event Participant is employed by
the Company or its Affiliates on a date when a Change-in-Control occurs,
Participant’s right to exercise these Options shall become immediately fully
vested as of the date of the Change-In-Control, and shall remain exercisable
until the Date of Expiration; unless such right of exercisability is terminated
early pursuant to Sections 5 through 8 of this Award Agreement. Section 10.
Acceleration of Vesting of Options in the Event of Divestiture of Business
Segment If the “Business Segment” (as that term is defined in this Section) in
which Participant is primarily employed as of the “Divestiture Date” (as that
term is defined in this Section) is the subject of a “Divestiture of a Business
Segment” (as that term is defined in this Section), and such divestiture results
in the termination of Participant’s employment with the Company and its
Affiliates for any reason, Participant shall immediately vest in any Options
subject to this Award Agreement that have not previously vested and any such
Options shall become immediately exercisable as of the Divestiture Date. In
accordance with Section 8 above, any Options for which



--------------------------------------------------------------------------------



 
[ex1042017nqsoawardagt005.jpg]
NQSO US 1/2017 5 vesting is accelerated under this Section 10, and any Options
that have vested prior to the Divestiture Date, shall remain exercisable for a
period of three months from the Divestiture Date. For purposes of this Award
Agreement, the term “Business Segment” shall mean a business line which the
Company treats as a separate operating segment under the segment reporting rules
under U.S. generally accepted accounting principles, which currently includes
the following: Safety and Security Systems Group and Environmental Solutions
Group. Likewise, the term “Divestiture Date” shall mean the date that a
transaction constituting a Divestiture of a Business Segment is finally
consummated. For purposes of this Award Agreement, the term “Divestiture of a
Business Segment” means the following: A. When used with a reference to the sale
of stock or other securities of a Business Segment that is or becomes a separate
corporation, limited liability company, partnership or other separate business
entity, the sale, exchange, transfer, distribution or other disposition of the
ownership, either beneficially or of record or both, by the Company or one of
its Affiliates to “Nonaffiliated Persons” (as that term is defined in this
Section) of one hundred percent (100%) of either (i) the then-outstanding common
stock (or the equivalent equity interests) of the Business Segment or (ii) the
combined voting power of the then-outstanding voting securities of the Business
Segment entitled to vote generally in the election of the board of directors or
the equivalent governing body of the Business Segment; B. When used with
reference to the merger or consolidation of a Business Segment that is or
becomes a separate corporation, limited liability company, partnership or other
separate business entity, any such transaction that results in Nonaffiliated
Persons owning, either beneficially or of record or both, one hundred percent
(100%) of either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or C. When used with reference to the sale of the
assets of the Business Segment, the sale, exchange, transfer, liquidation,
distribution or other disposition of all or substantially all of the assets of
the Business Segment necessary or required to operate the Business Segment in
the manner that the Business Segment had been operated prior to the Divestiture
Date. For purposes of this Award Agreement, the term “Nonaffiliated Persons”
shall mean any persons or business entities which do not control, or which are
not controlled by or under common control with, the Company. Section 11.
Restrictions on Transfer Unless determined otherwise by the Committee pursuant
to the terms of the Plan, these Options may not be sold, transferred, alienated,
assigned, pledged, encumbered or otherwise hypothecated, other than by will or
by the laws of descent and distribution. Further, these Options shall be
exercisable during Participant’s lifetime only by Participant or Participant’s
legal representative. Section 12. Adjustment in Certain Events If there is any
change in the Stock by reason of stock dividends or other distribution (whether
in the form of securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
combination, repurchase or exchange of Shares or other securities of the
Company, or other similar corporate transaction or event, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange, the Committee may, in its sole discretion, make
such adjustments to these Options that it deems necessary or appropriate and as
it may deem equitable in Participant’s rights. Section 13. Method of Exercise
and Form of Payment Options that have become exercisable may be exercised by
delivery of timely written notice to the Company at its executive offices,
addressed to the attention of the Company’s Corporate Secretary. Such notice:
(A) shall be signed by Participant or his or her legal representative; (B) shall
specify the number of Options being exercised and thus the number of full Shares
then elected to be purchased with respect to the Options; and (C) shall be
accompanied by payment (or promise to pay, as applicable) in full of the
Exercise Price of the Shares to be purchased (along with an amount equal to any
federal, state, local, and non-U.S. income and employment taxes required to be
withheld).



--------------------------------------------------------------------------------



 
[ex1042017nqsoawardagt006.jpg]
NQSO US 1/2017 6 The Exercise Price shall be payable: (a) in cash, check, cash
equivalent and/or shares of Stock valued at the Fair Market Value at the time
the Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of shares
of Stock in lieu of actual delivery of such shares to the Company); or (b) by
such other method as the Committee may permit in its sole discretion, including
without limitation: (i) in other property having a fair market value on the date
of exercise equal to the Exercise Price, (ii) if there is a public market for
the shares of Stock at such time, by means of a broker-assisted “cashless
exercise” pursuant to which the Company is delivered a copy of irrevocable
instructions to a stockbroker to sell the Shares otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price, or (iii) by a “net exercise” method whereby the Company
withholds from the delivery of the Shares for which the Option was exercised
that number of Shares having a Fair Market Value equal to the aggregate Exercise
Price for the Shares for which the Option was exercised. Any fractional Shares
shall be settled in cash. The Company shall deliver to Participant evidence of
book entry Shares, or upon Participant’s request, Share certificates in an
appropriate amount based upon the number of Shares purchased under the Option.
The Company shall maintain a record of all information pertaining to
Participant’s rights under this Award Agreement, including the number of Shares
for which the Options are exercisable. If all of the Options granted pursuant to
this Award Agreement have been exercised, this Award Agreement shall be null and
void. Section 14. Beneficiary Designation Participant may designate a
beneficiary or beneficiaries (contingently or successively) to receive any
benefits that may be payable under this Award Agreement in the event of
Participant’s death and, from time to time, may change his or her designated
beneficiary (a “Beneficiary”). A Beneficiary may be a trust. A Beneficiary
designation shall be made in writing in a form prescribed by the Company and
delivered to the Company while Participant is alive. Section 15. Stockholder
Rights Participant shall have no rights as a stockholder of the Company with
respect to the Shares subject to this Award Agreement until such time as the
Exercise Price has been paid, and the Shares have been issued and delivered to
Participant. Section 16. Tax Withholding The Company shall have the power and
the right to deduct or withhold, or require Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including
Participant’s FICA obligation), domestic or foreign, required by law to be
withheld with respect to any exercise of Participant’s rights under this Award
Agreement. Further, the Company can withhold amounts for federal, state, local
or foreign income or employment taxes in accordance with any tax withholding
policy that may be adopted by the Company and is in effect from time to time
with respect to equity awards under the Plan irrespective of whether the amounts
to be withheld exceed the lowest tax withholding amount that could be determined
for the grantee under another tax withholding method. Participant may elect,
subject to any procedural rules adopted by the Committee, to satisfy the
applicable withholding tax requirement, in whole or in part, by having the
Company withhold Shares having an aggregate Fair Market Value on the date the
tax is to be determined, equal to such applicable withholding tax requirement.
Section 17. Section 409A This Award Agreement shall be construed consistent with
the intention that it be exempt from Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”) as a stock right.
However, notwithstanding any other provision of the Plan or this Award
Agreement, if at any time the Committee determines that this Award (or any
portion thereof) may be subject to Section 409A, the Committee shall have the
right in its sole discretion (without any obligation to do so or to indemnify
Participant or any other person for failure to do so) to adopt such amendments
to the Plan or this Award Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate
either for this Award to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.



--------------------------------------------------------------------------------



 
[ex1042017nqsoawardagt007.jpg]
NQSO US 1/2017 7 Section 18. Continuation of Employment This Award Agreement
shall not confer upon Participant any right to continuation of employment by the
Company or its Affiliates, nor shall this Award Agreement interfere in any way
with the Company’s or its Affiliates’ right to terminate Participant’s
employment at any time. Section 19. Entire Award; Amendment This Award Agreement
and the Plan constitute the entire agreement between the parties with respect to
the terms and supersede all prior written or oral negotiations, commitments,
representations and agreements with respect thereto. The terms and conditions
set forth in this Award Agreement may only be modified or amended in writing,
signed by both parties. Section 20. Severability In the event any one or more of
the provisions of this Award Agreement shall be held invalid, illegal or
unenforceable in any respect in any jurisdiction, such provision or provisions
shall be automatically deemed amended, but only to the extent necessary to
render such provision or provisions valid, legal and enforceable in such
jurisdiction, and the validity, legality and enforceability of the remaining
provisions of this Award Agreement shall not in any way be affected or impaired
thereby. Section 21. Miscellaneous A. This Award Agreement and the rights of
Participant hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. The
Committee shall have the right to impose such restrictions on any Shares
acquired pursuant to these Options, as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under
applicable federal and state tax law, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Award Agreement, all of which shall be binding upon
Participant. B. The Committee may terminate, amend, or modify the Plan;
provided, however, that no such termination, amendment, or modification of the
Plan may materially and adversely affect Participant’s rights under this Award
Agreement, without the written consent of Participant. C. Participant agrees to
take all steps necessary to comply with all applicable provisions of federal and
state securities and tax laws in exercising his or her rights under this Award
Agreement. D. This Award Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. E. This Award (including any
proceeds, gains or other economic benefit actually or constructively received by
Participant upon any receipt or exercise of any Award or upon the receipt or
resale of any Shares underlying the Award) shall be subject to the provisions of
any clawback policy currently or subsequently implemented by the Company to the
extent set forth in such policy. F. All obligations of the Company under the
Plan and this Award Agreement, with respect to these Options, shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company. G. To the
extent not preempted by federal law, this Award Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to principles of conflict of law.



--------------------------------------------------------------------------------



 
[ex1042017nqsoawardagt008.jpg]
NQSO US 1/2017 8 FEDERAL SIGNAL CORPORATION NONQUALIFIED STOCK OPTION AWARD
BENEFICIARY DESIGNATION Participant: Social Security No.: Address: Date of
Birth: Participant hereby designates the following individual(s) or entity(ies)
as his or her beneficiary(ies) pursuant to the Federal Signal Corporation 2015
Executive Incentive Compensation Plan (Insert Name, Social Security Number,
Relationship, Date of Birth and Address of Individuals and/or fully identify any
trust beneficiary by the Name of the Trust, Date of Execution of the Trust, the
Trustee’s Name, the address of the trust, and the employer identification number
of the trust): Primary Beneficiary(ies) Contingent Beneficiary(ies) Participant
hereby reserves the right to change this Beneficiary Designation, and any such
change shall be effective when the Participant has executed a new or amended
Beneficiary Designation form, and the receipt of such form has been acknowledged
by the Company, all in such manner as specified by the Company from time to
time, or on a future date specified by any such new or amended Beneficiary
Designation form. IN WITNESS WHEREAS, the parties have executed this Beneficiary
Designation on the date designated below. Date: , Signature of Participant
Received: FEDERAL SIGNAL CORPORATION Date: , By:



--------------------------------------------------------------------------------



 